Citation Nr: 0314086	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-13 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
chapter 35, title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for the cause of the 
veteran's death and entitlement to Dependents' Educational 
Assistance (DEA) under chapter 35 of title 38 of the United 
States Code.    


FINDINGS OF FACT

1.  The veteran died at Jackson Memorial Hospital in Miami at 
the age of 30.  The cause of death, as shown on the 
Certificate of Death, was malignant melanoma, cerebral 
metastases.  

2.  At the time of the veteran's death, service connection 
was not in effect for any condition.  

3.  Malignant melanoma was not present in service nor was it 
initially manifested until approximately four years 
thereafter and is not shown to be related to service or to 
any incident of service origin.  

4.  A total disability permanent in nature resulting from a 
service-connected disability was not in existence at the time 
of the veteran's death.    


CONCLUSIONS OF LAW

1.  Malignant melanoma, cerebral metastases was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309
(2002).    

2.  A disability incurred in or aggravated by service did not 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. § 3.312 (2002).  

3.  Dependents' Educational Assistance under 38 U.S.C., 
chapter 35, is not warranted.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. § 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA	

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The RO specifically informed 
the appellant of this change in the law through a letter 
dated in March 2003.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  The Board finds that 
this has been accomplished in this case.  Here, the RO sent 
the appellant a letter dated in March 1997 which informed her 
of what the evidence must show in order to establish 
entitlement to service connection for the cause of the 
veteran's death and listed certain evidence that she should 
furnish to VA.  Furthermore, the letter informed her that VA 
would assist her in obtaining the requested evidence and the 
RO enclosed two VA Form 21-4142's.  The appellant was also 
notified of the criteria necessary in order to establish 
entitlement for the cause of the veteran's death in the RO's 
May 1998 statement of the case (SOC).      

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  In this regard, in 
March 2003, the RO notified the appellant of VA's duties to 
obtain evidence.  In the letter, the appellant was informed 
that VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate her claim, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governmental sources, private medical 
care providers, and employment records.  She was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c) (2002).  In this regard, the RO has obtained the 
veteran's service medical records (SMR's) as well as private 
hospital and treatment reports, and the appellant has not 
asserted that any relevant evidence has not been associated 
with the claims files, or that any additional development is 
required.  Finally, the Board finds that, as discussed infra, 
the SMR's contain no evidence of the causes of death as 
listed on the veteran's death certificate, and that the death 
certificate noted the onset to be one year prior to his 
death, approximately four years after separation from 
service.  There is no favorable, competent opinion of record 
which supports the appellant's claim.  Based on the above, 
the Board finds that a remand for an opinion is not necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159 (c)(4)).  Given the foregoing, the Board finds that VA 
has complied with its duty to notify the appellant of the 
duties to obtain evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Service Connection

Service connection may be established for the cause of the 
veteran's death if the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to be the cause of death, 
it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. §§ 
1110, 1310 (West 2002); 38 C.F.R. § 3.312 (2002).  Certain 
chronic diseases to include malignant tumors or tumors of the 
brain may be presumed to have been incurred in service when 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 C.F.R. §§ 3.307, 3.309.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the appellant 
would have to provide competent medical evidence that relates 
the veteran's malignant melanoma with cerebral metastases to 
chemical dioxins during his period of active service.

The record shows that the veteran died in September 1973 at 
the age of 30.  The cause of death, as shown by the death 
certificate, was malignant melanoma with cerebral metastases.  
No contributory causes were listed on the certificate of 
death.  At the time of his death, service connection was not 
in effect for any disability.  

A review of the SMR's are negative for any complaints, 
treatment, or diagnoses relative to the disease which led to 
his death.  As stated above, the Certificate of Death shows 
that the veteran died in September 1973 and that the melanoma 
which led to his death had an onset one year earlier, 
approximately four years after his separation from service.  
This period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).         
   
Hospital records note the veteran's diagnosis and catalogue 
treatment, but do not establish a link between his melanoma 
and military service.  

The claim that the veteran had malignant melanoma with 
cerebral metastases must be denied on two grounds.  First, 
his condition was neither present in service nor manifest to 
a degree of at least 10 percent within one year of 
separation, nor was he diagnosed with a disease that is 
recognized as attributable to exposure to herbicides under 
the applicable regulations.  See 38 C.F.R. §§ 3.307, 
3.309(e).  In fact, The National Academy of Sciences (NAS), 
which reviewed numerous studies regarding a possible 
relationship between skin cancer and herbicide exposure 
concluded that there is no information contained in the 
research reviewed for Update 2002 to change the conclusion 
that there is inadequate or insufficient evidence to 
determine whether an association exists between exposure to 
herbicides and skin cancer.  Taking account of the available 
evidence and NAS' analysis, the Secretary has found that the 
credible evidence against an association between herbicide 
exposure and skin cancer outweighs the credible evidence for 
such an association, and he has determined that a positive 
association does not exist.  See 68 Fed. Reg. 27630-27641 
(May 20, 2003).  Therefore, as a matter of law, the 
appellant cannot receive the benefit of a rebuttable 
presumption that her spouse had malignant melanoma that was 
caused by his exposure to herbicides.  To the extent the law 
is dispositive of an issue on appeal, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  

Second, the Board has determined that the evidence does not 
show that the veteran had the claimed disability during 
service, despite his service in the Republic of Vietnam.  The 
regulations require evidence linking malignant melanoma to 
service in order to warrant entitlement to service 
connection.  Here, the Board notes that the veteran's service 
medical records show no findings or diagnosis of malignant 
melanoma during service and there has been no medical 
evidence submitted suggesting that melanoma was related to 
service or to any Agent Orange exposure therein.  Therefore, 
service connection is not warranted under Combee, supra.    

The Board notes that there is no evidence of melanoma during 
the veteran's service or for approximately four years 
thereafter, and, as was stated above, the veteran's 
disability was not one that can be attributed to exposure to 
herbicides.  Accordingly, service connection on a direct or 
presumptive basis is not warranted.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
claim, and the appellant's claim for entitlement to service 
connection for the cause of the veteran's death must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 
(1990).  
  
			III.  Dependents' Educational Assistance

Eligibility for Dependents' Educational Assistance under 
chapter 35 of title 38, United States Code, hinges on the 
existence of service-connected disability.  As pertinent to 
this appeal, the veteran must have died of a service-
connected disability or have been permanently and totally 
disabled due to service-connected disability at the date of 
his death.  38 C.F.R. § 3.807(a).  

The Board notes that there is no authority for a finding of 
"hypothetical" entitlement to permanent and total disability 
due to service-connected disability after the 
veteran's death for purposes of entitlement to DEA benefits.  
As herein pertinent, the statute providing for DEA benefits 
requires that the veteran have "died of a service-connected 
disability" or have died while a "total disability permanent 
in nature resulting from a service-connected disability . . . 
was in existence. . . ."  38 U.S.C.A. § 3501(a)(1)(A)(i), 
(ii).  The record does not show that the veteran died while 
total disability permanent in nature was in effect.  In fact, 
service connection was not in effect for any disability at 
the time of death.  

Because service connection for the cause of the veteran's 
death has been denied herein, and because the veteran was not 
permanently and totally disabled due to service-connected 
disability at the time of his death, legal entitlement to 
Dependents' Educational Assistance is not shown.  It follows 
that the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. at 430 (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependents' Educational Assistance under 38 
U.S.C., chapter 35, is denied.    



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

